    8:19-cr-00174-JMG-MDN Doc # 34 Filed: 12/11/19 Page 1 of 4 - Page ID # 87

                                                                                          FILED
                                                                                   u s DISTRICT COURT
                                                                                 DISTRICT Of NEl3Ri\SKA
                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA                          Zll\9 OEC t l PH 2: 54
UNITED STATES OF AMERICA,                                                         OFF lCE OF THE CLERl<
                      Plaintiff.                                    8:19CR174

        vs.                                                      INFORMATION
                                                                 18 U.S.C. § 1347
NEREUS SUTKO,

                      Defendant.


       The United States Attorney charges:

                                            COUNTI

        1.     At all times material to this Information, Defendant, NEREUS SUTKO, operated

Better Lives, LLC, doing business as (dba) Better Lives MedGroup, LLC, a corporation with

offices in Omaha, Nebraska.

       2.      Beginning on or about November 15, 2010, and continuing until on or about May

8, 2019, in the District of Nebraska, the defendant, NEREUS SUTKO, did knowingly and

willfully devise and execute a scheme and artifice to defraud a health care benefit program, and

to obtain, by means of materially false and fraudulent pretenses, representations, and omissions

of material fact, money and property owned by, or under the control of a health care benefit

program, in connection with the delivery of and payment for health care benefits, items, and

services.

       3.      The purpose of the scheme and artifice was for SUTKO to unlawfully enrich

himself by submitting, and causing to be submitted, fraudulent claims to health care programs,

including Medicare, Nebraska Medicaid, and Iowa Medicaid, seeking reimbursement for durable
    8:19-cr-00174-JMG-MDN Doc # 34 Filed: 12/11/19 Page 2 of 4 - Page ID # 88




medical equipment that was not prescribed to the beneficiary, was not medically necessary, and

was not provided to the beneficiary.

       4.      In furtherance of the scheme and artifice, SUTKO submitted and caused to be

submitted to Medicare, Iowa Medicaid, and Nebraska Medicaid claims which he knew contained

materially false and fraudulent pretenses and representations, and omissions of material fact, in

that the claims sought payment for providing durable medical equipment when SUTKO then

well knew that equipment had not been prescribed for the beneficiary, was not medically

necessary, and had not been provided to the beneficiary.

       5.      In furtherance of the scheme and artifice, SUTKO submitted claims to Medicare

via computer from Omaha, Nebraska, and directed a company also located in Omaha, Nebraska,

to submit claims to Iowa Medicaid and Nebraska Medicaid, on behalf of Better Lives, LLC.

       6.      As a result of the scheme and artifice, SUTKO submitted at least 3,649 claims

requesting payment of at least $1,149,034 and causing losses to Medicare, Nebraska Medicaid,

and Iowa Medicaid of at least $806,441.

       7.      On or about the dates set forth below in the "Claim Receipt Date" column, in the

District of Nebraska, and elsewhere, SUTKO knowingly executed and attempted to execute the

scheme and artifice to defraud a health care benefit program in connection with the delivery of

and payment for health care benefits, items and services, as set forth above, by submitting and

causing to be submitted to the authorized agents and intermediaries for the Medicare, Iowa

Medicaid, and Nebraska Medicaid programs, claims, which resulted in payment in amounts set

forth below, which SUTKO knew contained materially false and fraudulent representations in

that the claims represented durable medical equipment that had not been prescribed for the




                                                2
    8:19-cr-00174-JMG-MDN Doc # 34 Filed: 12/11/19 Page 3 of 4 - Page ID # 89




beneficiary, was not medically necessary, and had not been provided by SUTKO to the specified

clients:


        Client            Program           Claim       Amount                    DME Bill
 Count Initials            Billed           Recei~t      Paid
                                             Date
    l          E.C.     NE Medicaid        9/26/2017    9,372.56 Wrist hand orthoses, knee orthoses,
                                                                 ankle foot orthoses, lumbar orthoses,
                                                                 elbow orthoses, heat pumps


           In violation of Title 18, United States Code, Section 1347.

                                       FORFEITURE ALLEGATION

           The allegations contained in Count I of this Indictment are re-alleged and incorporated by

reference for the purpose of alleging forfeiture pursuant to the provisions of Title 18, United States

Code, Section 982(a)(7).

           Pursuant to Title 18, United States Code, Section 982(a)(7), upon conviction ofan offense

in violation of Title 18, United States Code, Section 1347, NEREUS SUTKO shall forfeit to the

United States all property, real and personal, constituting or derived from any proceeds obtained

directly and indirectly as a result of the violation incorporated by reference in this Forfeiture

Allegation, including the following:

        a.        A grey 2014 Chevrolet Corvette Stingray Z51 3L, VIN 1GlYL2D76E5106856,

                  purchased on or about April 8, 2019; and

        b.        A money judgment representing proceeds obtained by NEREUS SUTKO, in that

                  the sum in aggregate, constitutes or is derived from proceeds traceable to the

                  offense set forth in Count I.

                                           Substitute Assets

        In the event that the property which is subject to forfeiture to the United States, as a result


                                                   3
    8:19-cr-00174-JMG-MDN Doc # 34 Filed: 12/11/19 Page 4 of 4 - Page ID # 90




of an act or omission of the defendant:

       a.      cannot be located upon exercise of due diligence;

        b.     has been placed beyond the jurisdiction of the Court;

       c.      has been transferred or sold to, or deposited with a third party;

       d.      has been substantially diminished in value; or has been commingled with other

       which cannot be divided without difficulty;

the United States shall be entitled to forfeiture of substitute property of the defendant, pursuant to

Title 21, United States Code, Section 853(p), as incorporated by Title 18, United States Code,

Section 982(b)(l) and Title 28, United States Code, Section 246I(c).

       All pursuant to 18 U.S.C. § 982(a)(7) and 28 U.S.C. § 2461(c).

                                                       UNITED STATES OF AMERICA,
                                                       Plaintiff


                                                       JOSEPH P. KELLY
                                                       United States Attorney
                                                       District of Nebraska


                                              By:      s/ Kelli L. Ceraolo
                                                       KELLI L. CERAOLO, MN #0398049
                                                       Assistant U.S. Attorney
                                                       1620 Dodge Street, Ste. 1400
                                                       Omaha, Nebraska 68102
                                                       Tel: (402) 661-3700
                                                       Fax: (402) 661-3084
                                                       E-mail: kelli.ceraolo@usdoj.gov


       The United States of America requests that trial of this case be held in Omaha, Nebraska,
pursuant to the rules of this Court.



                                                    ~
                                                    Kelli I:. Ceraolo
                                                    Assistant U.S. Attorney


                                                  4
